Citation Nr: 1114132	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-50 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabling for lumbar spine disorder classified as degenerative disc disease.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1998.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of October 2008 from the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for a lumbar spine disorder of degenerative disc disease and assigned an initial 20 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 20 percent disabling for his lumbar spine disorder.  He has alleged that in addition to his orthopedic symptoms of pain and limited motion, he also has associated neurological symptoms that specifically affect his lower extremities and bowels. 

Based on his contentions in regards to his claimed neurological symptoms, the Board finds that a more thorough examination is needed than was provided to him in his July 2008 VA examination.  This examination while noting such complaints, primarily focused on his orthopedic spinal complaints, and only made cursory findings regarding his lower extremities, rather than a more detailed neurological examination.  Examination of his bowels was not done at all.

Thus the Board finds that in order to comply with VA's duty to assist, he should be afforded re-examination, to include a detailed examination of his claimed neurological manifestations, currently said to affect his lower extremities and bowels.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

In addition, the Veteran should be provided another opportunity to apprise the VA as to any treatment he may currently be receiving for his service connected lumbar spine condition and any complications.  Currently he has not provided any indication as to what, if any post service treatment he may be receiving for this condition.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all sources of treatment for his spine disorder and any associated complications since service, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability, in conjunction with the appropriate AMIE criteria.  The claims folder should be made available to and reviewed by the examiner. The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by this disability. The examiner should describe the severity of such symptomatology, in conjunction with the appropriate AMIE criteria as well as the area and function affected. 

The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability, and if so must address the nature, frequency and severity of such problems, in conjunction with the appropriate AMIE criteria for rating such disorders.

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


